DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations “driving means” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 6-7 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows the following structure for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: the combination of a motor, gearbox and drive shaft (see claim 7). 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “typical” in claims 1, 3, 4, 5, 6, 8, and 9 is a relative term which renders the claim indefinite. The term “typical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The use of “and/or” language in claim 2 renders the claim indefinite as it is not clear how this relates the tail-cutting to the other stages. Specifically, it is unclear if this is a subsection of the head cutting choices or considered as a portion of the cutting stage that is in addition to the head cutting stage.
The term “normal state” in claim 5 is a relative term which renders the claim indefinite. The term “normal state” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The use of “and/or” language in claim 8 renders the claim indefinite as it is not clear how this relates to the claimed list. Specifically, it is unclear if the list is ending after frequency or is the entry of the list "pressure or supply frequency", and therefore its own set of optional limitations. 
Claim 10 recites "combining deviation vectors" which the examiner takes to be unclear and indefinite, as only 1 deviation vector has been calculated in the claims. Therefore, it is unclear how combination can occur.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by “Roller Leveler Monitoring Using Acceleration Measurements and Models for Steel Strip Properties” hereby referred to as Nikula. 
Regarding claim 1: Nikula discloses a monitoring method for a plate billet crank flying shear process (Nikula pg. 4 last paragraph), the method comprising: 
acquiring a control signal of a control system of a crank flying shear device, and determining a cutting stage of the crank flying shear process according to the control signal (Nikula pg. 4 last paragraph where the flying shear process is used, pg. 6 paragraph 1 where the factory data with time stamps is the control signal used in combination with vibration and tied to the processes); 
obtaining an actual cutting edge speed curve in the cutting stage, and further dividing the cutting stage into multiple sub-processes according to the actual cutting edge speed curve (Nikula pg. 6 paragraph 1 where the filtering is a dividing and specifically where “removing the signal parts distorted by the breaks in the current feed of the measurement system” relies on a speed).
obtaining actual data of a parameter related to the crank flying shear process (Nikula pg. 2 paragraph 2 and 4 where the vibration data and other listed parameters all are actual data), and 
for one or more of the multiple sub-processes, separately comparing the actual data of the parameter with typical data of the parameter, in order to estimate an abnormality risk (Nikula pg. 6 paragraph 1 where the factory data with time stamps is the control signal used in combination with vibration and tied to the processes, pg. 4 paragraph 1 “the deviations reveal more about the vibration response (or operation) of the machine than flaws in the steel strips” which is an abnormality risk of the process).
Regarding claim 2: Nikula discloses the limitations of claim 1 as described above. Nikula also discloses the cutting stage comprises a head-cutting stage for cutting a head portion of the plate billet (Nikula pg. 6 paragraph 1), and the head-cutting stage is further divided into the following multiple sub-processes according to the actual cutting edge speed curve: 1) an acceleration/preparation process, 2) a cutting-in process, 3) a cutting-away process  , and 4) a deceleration process; (Nikula Fig 4 where the signal shows each cut which is a cutting in and cutting out, pg. 13 paragraph 6 where the long time intervals and breaks between strips are addressed and are preparation and deceleration based) and/or 
wherein the cutting stage comprises a tail-cutting stage for cutting a tail portion of the plate billet, and the tail-cutting stage is further divided into the following multiple sub-processes according to the actual cutting edge speed curve: 1) a cutting edge preparation process, 2) an acceleration/preparation process, 3) a cutting process, and 4) a deceleration process (Nikula Fig 4 where the signal shows each cut which is a cutting in and cutting out, pg. 13 paragraph 6 where the long time intervals and breaks between strips are addressed and are preparation and deceleration based).
Regarding claim 3: Nikula discloses the limitations of claim 2 as described above. Nikula also discloses an operating condition in the crank flying shear process is obtained, and the operation condition is subjected to clustering analysis to obtain a typical crank flying shear process condition (Nikula pg. 4 paragraph 1); 
typical data of the parameter is obtained according to the typical crank flying shear process condition (Nikula pg. 4 paragraph 1 “identification of typical vibrations”); 
wherein the operation condition comprises plate billet movement speed, plate billet material, processing temperature and plate billet thickness (Nikula fig 13, pg. 19).
Regarding claim 4: Nikula discloses the limitations of claim 3 as described above. Nikula also discloses the actual data of the parameter comprises the actual cutting edge speed curve, and the typical data of the parameter comprises a typical cutting edge speed curve (Nikula pg. 3 Fig 1 where the limits for control show a use of a control signal which would include speed); 
a deviation between the actual cutting edge speed curve and the typical cutting edge speed curve is obtained for the multiple sub-processes (Nikula pg. 3 Fig 1); 
the abnormality risk is estimated according to the deviation (Nikula pg. 3 where the flow chart explicitly shows the deviation determinations).
Regarding claim 5: Nikula discloses the limitations of claim 4 as described above. Nikula also discloses the deviation between the actual cutting edge speed curve and the typical cutting edge speed curve is compared with a cutting edge speed deviation distribution in a normal state, in order to calculate the abnormality risk (Nikula pg. 3 fig 1 where the predictions are the “normal” and the observations are the actual).
Regarding claim 6: Nikula discloses the limitations of claim 3 as described above. Nikula also discloses the actual data of the parameter comprises actual vibration data from a cutting edge driving means of the crank flying shear device, and the typical data of the parameter comprises a typical vibration state monitoring index of the cutting edge driving means (Nikula pg. 4 paragraph 1); 
the monitoring method further comprises: 
chronologically synchronizing the actual vibration data with the multiple sub-processes (Nikula pg. 6 paragraph 1 where the factory data with time stamps is the control signal used in combination with vibration and tied to the processes); 
obtaining an actual vibration state monitoring index according to the actual vibration data (Nikula abstract, pg. 2 paragraph 2, pg. 4 paragraph 1); 
comparing the actual vibration state monitoring index with the typical vibration state monitoring index for the multiple sub-processes, in order to obtain a deviation therebetween (Nikula Fig 1).
Regarding claim 7: Nikula discloses the limitations of claim 6 as described above. Nikula also discloses the cutting edge driving means comprises a drive motor, a gearbox and a drive shaft, and wherein the vibration data is vibration data for at least one of the drive motor, gearbox and drive shaft (Nikula pg. 23 section 4.3).
Regarding claim 10: Nikula discloses the limitations of claim 4 as described above. Nikula also discloses calculating a deviation vector of the deviation (Nikula pg. 3 fig 1); 
combining the deviation vectors in the multiple sub-processes, to obtain a characteristic vector ((Nikula pg. 6 paragraph 1 where the factory data with time stamps is the control signal used in combination with vibration and tied to the processes); and 
determining a fault cause on the basis of the characteristic vector (Nikula Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nikula.
Regarding claim 8: Nikula discloses the limitations of claim 3 as described above. Nikula also discloses an alternative embodiment in which the actual data of the parameter further comprises actual lubricant data from a lubrication system of the crank flying shear device, the actual lubricant data comprising a lubricant flow rate, a lubricant pressure and/or a lubricant supply frequency, and the typical data of the parameter comprises a typical lubricant state monitoring index of the lubrication system; 
the monitoring method further comprises: 
chronologically synchronizing the actual lubricant data with the multiple sub-processes; 
obtaining an actual lubricant state monitoring index according to the actual lubricant data; and 
comparing the actual lubricant state monitoring index with the typical lubricant state monitoring index for the multiple sub-processes, in order to obtain a deviation therebetween (Nikula pg. 2 paragraph 2 where the listing of “oil debris” as an alternative discloses that this process could be done as an obvious variant of the vibration which is explicitly described throughout the main embodiment).
It would have been obvious to one of ordinary skill in the art at the time of filing to use oil details, such as disclosed in the alternative embodiment of Nikula, in place of the vibration analysis of Nikula in order to maximize production uptime (Nikula pg. 1 paragraph 1).
Regarding claim 9: Nikula discloses the limitations of claim 3 as described above. Nikula also discloses an alternative embodiment in which the actual data of the parameter further comprises actual current data from a motor of a cutting edge driving means of the crank flying shear device, and the typical data of the parameter comprises a typical current state monitoring index; 
the monitoring method further comprises: 
chronologically synchronizing the actual current data with the multiple sub-processes; 
obtaining an actual current state monitoring index according to the actual current data; and 
comparing the actual current state monitoring index with the typical current state monitoring index for the multiple sub-processes, in order to obtain a deviation therebetween (Nikula pg. 23 section 4.3).
It would have been obvious to one of ordinary skill in the art at the time of filing to use oil details, such as disclosed in the alternative embodiment of Nikula, in place of the vibration analysis of Nikula in order to maximize production uptime (Nikula pg. 1 paragraph 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892. The examiner specifically notes that the Jia, Chen, and Tan foreign references disclose flying shear process details and measurements relating to the instant application and that the Zhou NPL further discloses batch process based fault detection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555. The examiner can normally be reached M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHANIE E BLOSS/Primary Examiner, Art Unit 2896